  Case 2:21-cv-10290-GCS-CI ECF No. 5, PageID.55 Filed 03/02/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ISAAC D. HARRIS #447304,

            Plaintiff,
                                                      Case No. 2:21-cv-10290
      v.                                              Hon. George Caram Steeh

C. BODEN,

         Defendant.
__________________________/

            OPINION AND ORDER OF SUMMARY DISMISSAL

      This is a pro se prisoner civil rights case. Plaintiff, Isaac D. Harris, is

presently incarcerated at the Lakeland Correctional Facility in Coldwater,

Michigan. Plaintiff sues C. Boden, an employee at his facility, whom

Plaintiff claims withdrew funds from his prison account in violation of MDOC

policy. For the reasons stated below, the Court summarily dismisses the

complaint for Plaintiff’s failure to state a claim.

                            I. Standard of Decision

      Federal Rule of Civil Procedure 8(a) requires that a complaint set

forth “a short and plain statement of the claim showing that the pleader is

entitled to relief,” as well as “a demand for the relief sought.” FED. R. CIV. P.

8(a)(2), (3). The purpose of this rule is to “give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
                                        -1-
  Case 2:21-cv-10290-GCS-CI ECF No. 5, PageID.56 Filed 03/02/21 Page 2 of 6




Twombly, 550 U.S. 544, 555 (2007). While this pleading standard does not

require “detailed” factual allegations, id., it does require more than the bare

assertion of legal conclusions or “an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A

pleading that offers labels and conclusions or a formulaic recitation of the

elements of a cause of action will not do.” Id. “Nor does a complaint suffice

if it tenders naked assertions devoid of further factual enhancement.” Id.

      Plaintiff has been granted leave to proceed without prepayment of the

filing fee for this action due to his indigence. Under the Prison Litigation

Reform Act (“PLRA”), the Court is required to sua sponte dismiss an in

forma pauperis complaint before service on a defendant if it determines

that the action is frivolous or malicious, fails to state a claim upon which

relief can be granted, or seeks monetary relief against a defendant who is

immune from such relief. See 42 U.S.C. § 1997e(c); 28 U.S.C. §

1915(e)(2)(B). Similarly, the court is required to dismiss a complaint

seeking redress against government entities, officers, and employees that it

finds to be frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief from a defendant who is immune

from such relief. See 28 U.S.C. § 1915A(b). A complaint is frivolous if it




                                      -2-
  Case 2:21-cv-10290-GCS-CI ECF No. 5, PageID.57 Filed 03/02/21 Page 3 of 6




lacks an arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319,

325 (1989).

                                II. Complaint

      Plaintiff asserts that under MDOC policy he is allowed to deposit a

maximum of $11.00 in new funds into his prison account each month. He

asserts that on October 14, 2019, while at the Alger Correctional Facility,

he was paid $14.28 for his prison job, and $3.28 was withdrawn for “court

debts,” leaving him a balance of $11.00. (ECF No. 1, PageID.2.)

      On October 18, 2019, Plaintiff was transferred to the Michigan

Reformatory, and his $11.00 balance was transferred to his new account

there. While at the Michigan Reformatory, Plaintiff withdrew $1.50 for

postage, leaving him with a balance of $9.50. (Id., PageID.2.)

      On November 7, 2019, Plaintiff was transferred to his current facility,

and his $9.50 was transferred with him. That month, Plaintiff spent the

entire balance of his account. (Id., PageID.2-3.) Plaintiff asserts that since

the $9.50 had been transferred from another account, this amount should

not have been regarded as “new funds” acquired in November. He asserts

that MDOC only prohibits a prisoner from acquiring new funds in excess of

$11.00 each month, but that a prisoner may save money from month to

month, allowing their account balance to exceed $11.00. (Id., PageID.3.)


                                      -3-
  Case 2:21-cv-10290-GCS-CI ECF No. 5, PageID.58 Filed 03/02/21 Page 4 of 6




      Plaintiff states that on November 15, 2019, he received back pay

from Alger Correctional Facility in the amount of $5.88. He complains that

$4.38 was withdrawn from his account by Defendant, leaving him a balance

of $1.50 (the maximum new funds allowed if the first deposit of $9.50 that

month had been considered “new funds”). (Id., PageID.3-4.) Plaintiff kited

about the issue, and Defendant responded, stating: “Your beginning

balance on 11/1 was $9.50. Payroll posted 11/15/19 adding $1.50 to your

spendable balance. Collection for the filing fees was correct on 11/15

(totaling $4.38). Per PD 04.02.105, Section W. 1.” (ECF No. 1, PageID.14.)

      Plaintiff asserts that contrary to Defendant’s explanation, the

withdrawal of $4.38 for “filing fees” violated MDOC policy and was done

without sufficient notice in violation of due process. (Id., PageID.4.)

                                III. Discussion

      By asserting that Defendant withdrew funds from this prison account

without notice and contrary to MDOC policy, Plaintiff is asserting a violation

of procedural due process. The claim is therefore barred by the doctrine

announced in Parratt v. Taylor, 451 U.S. 527 (1981), overruled in part by

Daniels v. Williams, 474 U.S. 327 (1986).

      Under Parratt, a person deprived of property by a “random and

unauthorized act” of a state employee has no federal due process claim


                                      -4-
  Case 2:21-cv-10290-GCS-CI ECF No. 5, PageID.59 Filed 03/02/21 Page 5 of 6




unless the state fails to afford an adequate post-deprivation remedy. If an

adequate post-deprivation remedy exists, the deprivation, although real, is

not “without due process of law.” Parratt, 451 U.S. at 537. This rule applies

to both negligent and intentional deprivations of property. See Hudson v.

Palmer, 468 U.S. 517, 530-36 (1984).

      Because Plaintiff’s claim is premised upon the allegedly unauthorized

act of a state official, he must plead and prove the inadequacy of state

post-deprivation remedies. See Copeland v. Machulis, 57 F.3d 476, 479-80

(6th Cir. 1995); Gibbs v. Hopkins, 10 F.3d 373, 378 (6th Cir. 1993). A

prisoner’s failure to plead facts indicating the inadequacy of state post-

deprivation remedies requires dismissal of his § 1983 due-process action.

See Brooks v. Dutton, 751 F.2d 197 (6th Cir. 1985).

      Plaintiff has not sustained his burden in this case. Plaintiff has not

alleged that state post-deprivation remedies are inadequate. Moreover,

numerous state post-deprivation remedies are available to him. First, a

prisoner who incurs a loss through no fault of his own may petition the

institution’s Prisoner Benefit Fund for compensation. Mich. Dep’t of Corr.,

Policy Directive 04.07.112, ¶ B (effective Dec. 12, 2013). Aggrieved

prisoners may also submit claims for property loss of less than $1,000 to

the State Administrative Board. Mich. Comp. Laws § 600.6419; MDOC


                                      -5-
  Case 2:21-cv-10290-GCS-CI ECF No. 5, PageID.60 Filed 03/02/21 Page 6 of 6




Policy Directive 03.02.131 (effective Oct. 21, 2013). Alternatively, Michigan

law authorizes actions in the Court of Claims asserting tort or contract

claims “against the state and any of its departments, commissions, boards,

institutions, arms, or agencies.” MICH. COMP. LAWS § 600.6419(1)(a).

Indeed, the Sixth Circuit has held that Michigan provides adequate post-

deprivation remedies for deprivation of property. See Copeland, 57 F.3d at

480. Plaintiff does not allege any reason why a state-court action would not

afford him complete relief for the deprivation, either negligent or intentional,

of his personal property.

                                       IV. Conclusion

      Accordingly, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42

U.S.C. § 1997e(c), the Court will dismiss the complaint for Plaintiff’s failure

to state a claim.

      SO ORDERED.

Dated: March 2, 2021
                                              s/George Caram Steeh
                                              GEORGE CARAM STEEH
                                              UNITED STATES DISTRICT JUDGE

                                    CERTIFICATE OF SERVICE

                    Copies of this Order were served upon attorneys of record on
                    March 2, 2021, by electronic and/or ordinary mail and also on
                      Isaac D. Harris #447304, Lakeland Correctional Facility,
                                141 First Street, Coldwater, MI 49036.

                                          s/Brianna Sauve
                                            Deputy Clerk


                                                -6-
